Judgment of the Supreme Court, Bronx County, rendered January 26, 1976, convicting defendant upon a verdict of the count of perjury in the first degree and sentencing her to an indeterminate term of one year to be served on weekends only, unanimously modified, as a matter of discretion in the interest of justice, to the extent of vacating said sentence and in lieu thereof imposing a sentence of probation for a period of five years (Penal Law, § 65.00, subd 3, par [a], cl [i]). As so modified, judgment affirmed and case remitted to the Supreme Court to fix the terms and conditions of probation. We have considered the probation report and the circumstances of this case and find that the imposition of a term of probation would be an appropriate sentence. Concur—Birns, J. P., Evans, Lane and Markewich, JJ.